Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 1 of 11

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

DANIEL DUWE and MARY DUWE
1986 River Vista Drive
Mosinee, WI 54455

Plaintiffs, COMPLAINT

Case No.: 19-cv-394

Case Code: 30107-Personal Injury-Other
THOMAS E. PRICE 30100-Product Liability
Secretary of the Department of CLAIM IN EXCESS OF $75,000
Health and Human Services
c/o Assistant U.S. Attorney Greg Haanstad
530 Federal Building
517 East Wisconsin Avenue
Milwaukee, WI 53202

Involuntary Plaintiff,
v.

RUST-OLEUM CORPORATION

c/o Its Registered Agent Corporation Service Company
8040 Excelsior Drive, Suite 400

Madison, WI 53717

ABC INSURANCE COMPANY

BALL CORPORATION

c/o Its Registered Agent CT Corporation System
301 S. Bedford Street, Suite 1

Madison, WI 53703

DEF INSURANCE COMPANY

Defendants.

 

Plaintiffs, Daniel Duwe and Mary Duwe, complain of defendants as follows:
1. Plaintiffs, Daniel Duwe and Mary Duwe, are married adult citizens of the State of

Wisconsin residing at 1986 River Vista Drive, Mosinee, Wisconsin.
Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 2 of 11

2. Involuntary Plaintiff, Thomas E. Price, Secretary of the United States Department
of Health and Human Services, has oversight responsibility for the Health Care Financing
Administration, the agency responsible for administering the federal Medicare program. Upon
information and belief, the Medicare program paid health claims on behalf of Plaintiff, Daniel
Duwe, for medical care and services rendered as a result of the incident that is the subject of this
case. Pursuant to 42 U.S.C. Section 1395y(b)(2), Medicare may be entitled to reimbursement for
related paid claims if Plaintiff recovers through settlement or judgement against a third-party.

3. Defendant Rust-Oleum Corporation is an Delaware corporation doing substantial
business in the State of Wisconsin and with a Wisconsin Registered Agent, Corporation Service
Company, located at 8040 Excelsior Drive, Suite 400, Madison, Wisconsin.

4, Defendant, ABC Insurance Company, is a foreign or domestic corporation. At all
times pertinent to ABC Insurance Company provided a policy of liability insurance to the
Defendant, Rust-Oleum Corporation, which insured them against liability for damages that arose
from an occurrence such as occurred in this case. Plaintiffs at this time are not aware of the name
of the Insurance Company that provided such coverage and hereby designates it by the fictitious
name ABC until such time as its identity may become known.

5. Defendant Ball Corporation is a Indiana corporation doing substantial business in
the State of Wisconsin and with a Wisconsin Registered Agent, CT Corporation System, located
at 301 S. Bedford Street, Suite 1, Madison, Wisconsin.

6. Defendant, DEF Insurance Company, is a foreign or domestic corporation. At all
times pertinent to DEF Insurance Company provided a policy of liability insurance to the
Defendant, Ball Corporation, which insured them against liability for damages that arose from an

occurrence such as occurred in this case. Plaintiffs at this time are not aware of the name of the
Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 3 of 11

Insurance Company that provided such coverage and hereby designates it by the fictitious name
DEF until such time as its identity may become known.

SUBJECT MATTER JURISDICTION

7. The matter in controversy exceeds the value of $75,000, exclusive of costs and
interest.

8. The parties to this action are citizens of different states.

9. The Plaintiffs, Daniel Duwe and Mary Duwe, are citizens of the State of

Wisconsin residing at 1986 River Vista Drive, Mosinee, Wisconsin.

10. The Defendant, Rust-Oleum Corporation, is a foreign citizen of the State of
Delaware and of the State of [linois. Rust-Oleum is organized and incorporated under the laws
of Delaware and has its principal place of business located at 11 Hawthorne Parkway, Vernon
Hills, Wlinois. Therefore, Defendant, Rust-Oleum Corporation is a citizen of foreign states.

11. The Defendant, Ball Corporation, is a foreign citizen of the State of Indiana and
of the State of Colorado. Ball Corporation is organized and incorporated under the laws of
Indiana and has its principal place of business located at 10 Longs Peak Drive, Broomfield,
Colorado. Therefore, Defendant, Ball Corporation is a citizen of foreign states.

12. Under 28 U.S.C. § 1332, this Court has subject matter jurisdiction.

PERSONAL JURISDICTION

13. Defendant Rust-Oleum Corporation designed, manufactured, distributed,
marketed, advertised, and sold Rust-Oleum Spray Paint, including the Gloss Protective Enamel
spray paint can at issue in this case into the stream of commerce, including transactions directly

conducted by and/or through Rust-Oleum facilities in Wisconsin or third-party distributors.
Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 4 of 11

14, Defendant Rust-Oleum Corporation operates a facility located at 8105 95" Street
in Pleasant Prairie, Wisconsin.

15. | Defendant Rust-Oleum sells its products to the public through distributors such as
Menards, Home-Depot, Lowe’s, Hallman-Lindsay, Wal-Mart, Woodman’s, and various other
hardware stores. Rust-Oleum brands are available at more than 22 locations near the zip code of
54455, where the Plaintiff resides, and at least 20 more locations within the Western District.

16. Defendant Rust-Oleum marketed, advertised, and sold their products in the State
of Wisconsin and knew during the manufacture and sale of its products that the spray paint can
in question would be purchased and used by consumers in the Wisconsin market.

17. Defendant Rust-Oleum’s contacts with the State of Wisconsin are systematic,
ongoing, and sufficient to support the proper exercise of personal jurisdiction over them.

18. Additionally, and in the alternative, Defendant Rust-Oleum Corporation
purposefully availed itself of the Wisconsin market, placed their products into the stream of
commerce and conferring jurisdiction comports with the notions of fair play and substantial
justice. Defendant Rust-Oleum Corporation’s contacts with the State of Wisconsin are sufficient
to support proper exercise of personal jurisdiction.

19, Defendant Ball Corporation designed, manufactured, distributed, marketed,
advertised, and sold the spray paint can that was eventually branded as Rust-Oleum Spray Paint,
including the Gloss Protective Enamel spray paint can at issue in this case into the stream of
commerce, including transactions directly conducted by and/or through Rust-Oleum facilities in
Wisconsin or third-party distributors.

20, Defendant Ball Corporation sells its products to the public through distributors

such as Menards, Home-Depot, Lowe’s, Hallman-Lindsay, Wal-Mart, Woodman’s, and various
Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 5 of 11

other hardware stores. Ball Corporation spray paint cans with the Rust-Oleum brand name are
available at more than 22 locations near the zip code of 54455, where the Plaintiff resides, and at
least 20 more locations within the Western District.

21. Defendant Ball Corporation marketed, advertised, and sold their products in the
State of Wisconsin and knew during the manufacture and sale of its products that the spray paint
can in question would be purchased and used by consumers in the Wisconsin market.

22. Defendant Ball Corporation’s contacts with the State of Wisconsin are systematic,
ongoing, and sufficient to support the proper exercise of personal jurisdiction over them.

23. Additionally, and in the alternative, Defendant Ball Corporation purposefully
availed itself of the Wisconsin market, placed their products into the stream of commerce and
conferring jurisdiction comports with the notions of fair play and substantial justice. Defendant
Ball Corporation’s contacts with the State of Wisconsin are sufficient to support proper exercise
of personal jurisdiction.

VENUE

24. The incident which forms the basis of this complaint occurred in Marathon
County, Wisconsin, which is in the Western District of Wisconsin.

25. The Rust-Oleum spray paint can at issue was sold by Rust-Oleum and Ball
Corporation, first offered for sale, and purchased in the Western District of Wisconsin.

GENERAL ALLEGATIONS

26. On July 18, 2016, Daniel Duwe was using a 120z. can of Rust-Oleum Gloss

Protective Enamel spray paint at his home in Mosinee, Wisconsin, when the aerosol can

exploded and struck him in the face.
Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 6 of 11

27. Defendant Rust-Oleum Corporation designed, manufactured, marketed,
advertised, and sold the subject Rust-Oleum Gloss Protective Enamel spray paint Daniel Duwe
was using when it exploded.

28. Defendant Ball Corporation designed, manufactured, and sold the subject Rust-
Oleum Gloss Protective Enamel spray paint Daniel Duwe was using when it exploded.

29, On the above date and time, the Rust-Oleum Gloss Protective Enamel spray paint
can was defective and unreasonably dangerous.

30.  Asaresult of the defects in the Rust-Oleum spray paint can, Daniel Duwe
sustained personal injuries for which he claims damages in excess of $75,000.

31. As a result of the defects in the Rust-Oleum spray paint can, Mary Duwe was
deprived of the services, society, and companionship of her husband, Daniel Duwe, resulting in
damages in an unspecified amount to be determined at trial.

FIRST CAUSE OF ACTION — STRICT LIABILITY
RUST-OLEUM

32. Plaintiffs reallege and reincorporate paragraphs 1 through 31 herein.

33. The Rust-Oleum Gloss Protective Enamel spray paint can, which injured the
Plaintiff, Daniel Duwe, was designed, manufactured, tested, marketed, advertised, distributed,
and sold by Defendant, Rust-Oleum Corporation.

34. The Rust-Oleum Gloss Protective Enamel spray paint can was defective and
unreasonably dangerous in design, manufacture, marketing, and warnings when it left the
possession and control of Defendant, Rust-Oleum Corporation.

35. At the time the Rust-Oleum Gloss Protective Enamel spray paint can, which
injured Plaintiff, Daniel Duwe, was sold and placed on the market, it was in a defective and

unreasonably dangerous condition to users and consumers.
Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 7 of 11

36. The Rust-Oleum Gloss Protective Enamel spray paint can reached the Plaintiff,
Daniel Duwe, without substantial change in the condition in which it was sold.

37. The Rust-Oleum Gloss Protective Enamel spray paint can was defective because
foreseeable risks of harm could have been reduced or avoided by the adoption of a reasonable
alternative design by Defendant, Rust-Oleum Corporation, and the omission of the alternative
design rendered the Rust-Oleum Gloss Protective Enamel spray paint can not reasonably safe.

38. | The Rust-Oleum Gloss Protective Enamel spray paint can was defective because
it departed from its intended design.

39. The Rust-Oleum Gloss Protective Enamel spray paint can was defective because
foreseeable risks of harm could have been reduced or avoided by the provision of reasonable
instructions or warnings by the Defendant, Rust-Oleum Corporation, and the omission of the
instructions or warnings rendered the Rust-Oleum Gloss Protective Enamel spray paint can not
reasonably safe.

40. The unreasonably dangerous and defective condition of the Rust-Oleum Gloss
Protective Enamel spray paint can was a substantial factor causing the injuries and damages
sustained by Plaintiff, Daniel Duwe.

41. At the time the Rust-Oleum Gloss Protective Enamel spray paint can exploded, it
was being used in a manner reasonably anticipated by the Defendant, Rust-Oleum Corporation.

42. As aresult of the defects in the Rust-Oleum spray paint can, Plaintiff, Daniel
Duwe sustained personal injuries for which he claims damages in excess of $75,000.

43. As a result of the defects in the Rust-Oleum spray paint can, Plaintiff, Mary Duwe
was deprived of the services, society, and companionship of her husband, Daniel Duwe, resulting

in damages in an unspecified amount to be determined at trial.
Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 8 of 11

SECOND CAUSE OF ACTION — NEGLIGENCE
RUST-OLEUM

44, Plaintiffs reallege and reincorporate paragraphs 1 through 43 herein.

45, Defendant, Rust-Oleum Corporation, designed, manufactured, tested, marketed,
distributed, and sold the Rust-Oleum Gloss Protective Enamel spray paint can in the ordinary
course of business.

46. Defendant, Rust-Oleum Corporation, was negligent in the design, testing,
manufacture, warnings, and sale of the Rust-Oleum Gloss Protective Enamel spray paint can,
which injured Plaintiff, Daniel Duwe.

47. The negligence of Defendant, Rust-Oleum Corporation, was a substantial factor in
causing Plaintiff, Daniel Duwe’s serious, permanent, and disabling injuries.

48. At the time the Rust-Oleum Gloss Protective Enamel spray paint can exploded, it
was being used in a manner reasonably anticipated by the Defendant, Rust-Oleum Corporation.

49, As a result of the negligence of Rust-Oleum Corporation, Plaintiff, Daniel Duwe
sustained personal injuries for which he claims damages in excess of $75,000.

50. As aresult of the negligence of Rust-Oleum Corporation, Plaintiff, Mary Duwe
was deprived of the services, society, and companionship of her husband, Daniel Duwe, resulting
in damages in an unspecified amount to be determined at trial.

THIRD CAUSE OF ACTION — STRICT LIABILITY
BALL CORPORATION

51. Plaintiffs reallege and reincorporate paragraphs 1 through 50 herein.
52. The Rust-Oleum Gloss Protective Enamel spray paint can, which injured the
Plaintiff, Daniel Duwe, was designed, manufactured, tested, marketed, advertised, distributed,

and sold by Defendant, Ball Corporation.
Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 9 of 11

53. The Rust-Oleum Gloss Protective Enamel spray paint can was defective and
unreasonably dangerous in design, manufacture, marketing, and warnings when it left the
possession and control of Defendant, Ball Corporation.

54. At the time the Rust-Oleum Gloss Protective Enamel spray paint can, which
injured Plaintiff, Daniel Duwe, was sold and placed on the market, it was in a defective and
unreasonably dangerous condition to users and consumers.

55. The Rust-Oleum Gloss Protective Enamel spray paint can reached the Plaintiff,
Daniel Duwe, without substantial change in the condition in which it was sold.

56. The Rust-Oleum Gloss Protective Enamel spray paint can was defective because
foreseeable risks of harm could have been reduced or avoided by the adoption of a reasonable
alternative design by Defendant, Ball Corporation, and the omission of the alternative design
rendered the Rust-Oleum Gloss Protective Enamel spray paint can not reasonably safe.

57. The Rust-Oleum Gloss Protective Enamel spray paint can was defective because
it departed from its intended design.

58. | The Rust-Oleum Gloss Protective Enamel spray paint can was defective because
foreseeable risks of harm could have been reduced or avoided by the provision of reasonable
instructions or warnings by the Defendant, Ball Corporation, and the omission of the instructions
or warnings rendered the Rust-Oleum Gloss Protective Enamel spray paint can not reasonably
safe.

59. The unreasonably dangerous and defective condition of the Rust-Oleum Gloss
Protective Enamel spray paint can was a substantial factor causing the injuries and damages

sustained by Plaintiff, Daniel Duwe.
Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 10 of 11

60. At the time the Rust-Oleum Gloss Protective Enamel spray paint can exploded, it
was being used in a manner reasonably anticipated by the Defendant, Ball Corporation.

61.  Asaresult of the defects in the Rust-Oleum spray paint can, Plaintiff, Daniel
Duwe sustained personal injuries for which he claims damages in excess of $75,000.

62.  Asaresult of the defects in the Rust-Oleum spray paint can, Plaintiff, Mary Duwe
was deprived of the services, society, and companionship of her husband, Daniel Duwe, resulting
in damages in an unspecified amount to be determined at trial.

FOURTH CAUSE OF ACTION — NEGLIGENCE
BALL CORPORATION

63. Plaintiffs reallege and reincorporate paragraphs | through 62 herein.

64. Defendant, Ball Corporation, designed, manufactured, tested, marketed,
distributed, and sold the Rust-Oleum Gloss Protective Enamel spray paint can in the ordinary
course of business.

65. Defendant, Ball Corporation, was negligent in the design, testing, manufacture,
warnings, and sale of the Rust-Oleum Gloss Protective Enamel spray paint can, which injured
Plaintiff, Daniel Duwe.

66. The negligence of Defendant, Ball Corporation, was a substantial factor in
causing Plaintiff, Daniel Duwe’s serious, permanent, and disabling injuries.

67. At the time the Rust-Oleum Gloss Protective Enamel spray paint can exploded, it
was being used in a manner reasonably anticipated by the Defendant, Ball Corporation.

68. As aresult of the negligence of Ball Corporation, Plaintiff, Daniel Duwe

sustained personal injuries for which he claims damages in excess of $75,000.

10
Case: 3:19-cv-00394-wmc Document #: 2 Filed: 05/15/19 Page 11 of 11

69. As aresult of the negligence of Ball Corporation, Plaintiff, Mary Duwe was

deprived of the services, society, and companionship of her husband, Daniel Duwe, resulting in

damages in an unspecified amount to be determined at trial.

WHEREFORE, Plaintiffs, Daniel Duwe and Mary Duwe, demand judgment in their favor for

damages against the defendants jointly and severally together with the taxable costs and

disbursements incurred herein.

Dated at Milwaukee, Wisconsin this] Sth day of May, 2019.

P. O. ADDRESS:

330 Kilbourn, Sutte 1200

330 East Kilbourn Avenue
Milwaukee, WI 53202

(414) 271-1011

tllaurade @murphyprachthauser.com
mhockers‘@murphyprachthauser.com

MURPHY & PRACHTHAUSER
Attorneys for Plaintiffs, Daniel Duwe and
Mary Duwe

By: electronically signed by Thadd J. Llaurado
Thadd J. Llaurado (#1000773)
Michelle M. Hockers (#1095173)
Keith R. Stachowlak (#1000050)

1]
